Exhibit 10.98
December 7, 2010
Mr. Alberto Ibargüen
John S. & James L. Knight Foundation
200 S. Biscayne Blvd., Suite 3300
Miami, FL 33131-2349
Dear Alberto:
          This will confirm the following agreement relating to the deferral of
your director’s retainers and fees for 2011.
          1. All director’s fees and retainer (“Fees”) payable to you in
connection with your service on the boards of directors (including committees of
such boards) of AMR Corporation and American Airlines, Inc. for the period
January 1, 2011 through December 31, 2011, will be deferred and paid to you in
accordance with this letter agreement.
          2. Fees will be converted to Stock Equivalent Units in accordance with
the Procedures for Deferral of Board Retainers and Fees, as amended and
restated, a copy of which is attached hereto as Exhibit A (the “Plan”).
          3. On the 30th business day after the date when you cease to be a
Director of AMR Corporation and any affiliates, and cease rendering services,
the Stock Equivalent Units accrued pursuant to the Plan will be converted to
cash and paid to you in a lump sum by multiplying the number of such Stock
Equivalent Units by the arithmetic mean of the high and the low of AMR stock
(“fair market value”) during the month when you ceased to be a Director of AMR
Corporation and any affiliates, and cease rendering services. Payment cannot be
accelerated.
          4. In the event of your death, the number of Stock Equivalent Units as
of your date of death will be multiplied by the fair market value of AMR stock
during the calendar month immediately preceding your death, and the amount paid
to Alberto Ibargüen Revocable Trust. The payment contemplated by this paragraph
4 will be made on the 30th business day following the date of your death.

 



--------------------------------------------------------------------------------



 



          If the foregoing is satisfactory to you, please indicate by signing
one of the originals (two are enclosed) and returning it to me.

            Very truly yours,
      /s/ Kenneth W. Wimberly       Kenneth W. Wimberly      Corporate
Secretary     

     
Accepted and agreed:
   
 
   
/s/ Alberto Ibargüen
 
Alberto Ibargüen
   
 
   
12/10/10
 
Date
   

 